Citation Nr: 0005149	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from December 2, 1992, to December 
5, 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from January 1969 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 decision by 
the Togus, Maine, Medical Center (VAMC) of the Department of 
Veterans Affairs (VA) which denied entitlement to payment of 
or reimbursement for the cost of unauthorized medical 
expenses incurred at Penobscot Bay Medical Center (PBMC) from 
December 2, 1992 to December 5, 1992. 

A hearing before the Board was scheduled in December 1998, 
but that hearing was canceled at the veteran's request.


FINDINGS OF FACT

1.  The veteran was hospitalized at PBMC from December 2, 
1992 to December 5, 1992, for surgery in connection with 
cholecystitis and/or cholelithiasis; this private 
hospitalization was not authorized by VA.

2.  The veteran was not in receipt of vocational 
rehabilitation benefits at the time of the December 1992 
hospitalization at PBMC.

3.  Service connection has not been established for 
cholecystitis or cholelithiasis.

4.  At the time of the private hospitalization in December 
1992, the veteran's service-connected post-traumatic stress 
disorder was rated 100 percent disabling, but that disability 
had not been determined to be permanent in nature. 

5.  There is no medical evidence or opinion that 
cholecystitis or cholelithiasis was aggravating any service-
connected disability.  



CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement 
of the cost of unauthorized medical services furnished to the 
veteran from December 2, 1992, to December 5, 1992, have not 
been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120 
(1999).  See also Parker v. Brown, 7 Vet. App. 116 (1994).  

The veteran was hospitalized at PBMC on December 2, 1992, and 
underwent gallbladder surgery.  The evidence reflects that 
PBMC was informed by VA on December 2, 1992, that the 
veteran's care was not authorized, and that the veteran was 
not rated as permanently and totally disabled, so as to 
obligate VA to pay for any medical treatment.  

The veteran had a total disability (100 percent) evaluation 
in effect at the time the expenses at issue were incurred in 
December 1992.  It is undisputed that the veteran was 
subsequently found permanently and totally disabled as a 
result of his service-connected disabilities in January 1998, 
with that evaluation effective from December 1997.  It is 
also undisputed that the veteran was receiving vocational 
rehabilitation benefits prior to January 1992, but not at the 
time of the private hospitalization at issue.

In this case, the veteran has been awarded service connection 
for gastroenteritis, for residuals of a stab wound, left 
flank, and for PTSD.  However, the care rendered during the 
December 1992 PBMC hospitalization was for symptomatic 
chronic cholecystis and cholelithiasis.  There is nothing to 
suggest that the treatment was for a service-connected 
disability. 

The veteran contends, in part, that his treatment in December 
1992 should be authorized because adhesion residuals of 
service-connected gastroenteritis rendered the December 1992 
surgery more difficult, and presumably, more expensive.  
However, the Board notes that the statutory authorization in 
38 U.S.C.A. § 1728 provides reimbursement only for medical 
services for "a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability."  It should be noted here that an April 1993 
rating decision had determined in effect that the veteran's 
cholecystitis and cholelithiasis were not part of his 
service-connected gastroenteritis.  

The Board also notes that the veteran and his representative 
further argue that VA is required to pay for the December 
1992 hospitalization for treatment of cholecystitis and 
cholelithiasis, since VA agreed to assume financial 
responsibility for two prior episodes of private medical 
treatment for that same disorder.  In this regard, the 
evidence reflects that, in July 1992, the veteran was 
admitted to PBMC for complaints of chest pain.  The record 
further reflects that the veteran had previously been 
admitted for complaints of chest pain which, after 
evaluation, were determined to be related to anxiety due to 
service-connected PTSD.  On evaluation in July 1992, service-
connected PTSD was ruled out as the cause of chest pain, and 
further diagnostic workup for possible esophageal spasm or 
other gastrointestinal disorder was recommended.  VA 
reimbursement of the unauthorized medical expense was 
granted, on the basis that, at the time of the admission, it 
was thought that the veteran was being treated for a service-
connected disability.  The representative contends that the 
medical evidence as a whole establishes that the veteran's 
July 1992 hospitalization was due to the cholecystis and 
cholelithiasis which led to the December 1992 medical 
expenses.  The Board does not agree that since VA paid the 
July 1992 expenses, where the veteran's correct diagnosis was 
not known, VA is now required to pay expenses of a December 
1992 hospitalization for a known disorder of non-service-
connected origin.  

The Board also notes that VA also assumed financial 
responsibility for the veteran's November 1992 
hospitalization at PBMC.  The diagnosis was severe recurrent 
upper abdominal pain, possible gastritis, possible 
cholecystitis and cholelithiasis.  The VA physician 
authorized payment because, at the time of the admission, it 
was possible that the admission was for a service-connected 
disability.  The fact that the service-connected disability 
was later ruled out as the cause of the symptoms does not 
require that VA pay for a later December 1992 hospitalization 
for the same non-service-connected disorder. 

To summarize, the evidence does not show that the private 
hospital treatment in December 1992 was for a service-
connected disability.  Further, the evidence of does not show 
that it had been determined that he was permanently and 
totally at that time.  Moreover, the evidence does not show 
he was in receipt of vocational rehabilitation benefits at 
the time of hospitalization.  Therefore, even assuming solely 
for the sake of argument that the veteran's December 1992 
unauthorized medical treatment was rendered in an emergency 
and under circumstances in which VA medical care was not 
feasibly available, the criteria for service-connected or 
qualifying disability as defined for purposes of 38 U.S.C.A. 
§ 1728 were still not met.  

The Board notes with sympathy the contention that the veteran 
is entitled to reimbursement for the care he received in 
December 1992 because VA was, in fact, in the process of 
furnishing the necessary medical services, but was unable to 
do so in a timely manner.  See 38 U.S.C. § 1710(a)(2)(G).  
The Board recognizes the veteran's argument that if VA was 
obligated to furnish the veteran the care he needed, that 
obligation should continue where no VA facility was 
reasonably available.  However, the statutory provisions 
authorizing VA to pay for care in non-VA facilities do not 
include provision for payment for non-VA care on the sole 
basis of emergency or unavailability of a VA facility.  See 
38 U.S.C.A. § 1710; see also Zimick v. West, 11 Vet. App. at 
50.  The statutory provisions applicable to VA payment or 
reimbursement of unauthorized medical services do not 
guarantee a veteran that VA will assume financial 
responsibility for any and all episodes of care at non-VA 
facilities.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  
While a veteran may be eligible for hospital care under 
38 U.S.C.A. § 1710, that section does not contain any 
provision which would authorize the Secretary to provide 
reimbursement to a veteran for services rendered at a non-VA 
facility.  Id. at 51.  

The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
is not authorized under the circumstances of the veteran's 
claim, and the claim must be denied.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

